Citation Nr: 0900097	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  03-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a decision dated in November 2004, the Board found that 
new and material evidence had been received to reopen a claim 
for service connection for a back disability, to include 
degenerative joint disease of the lumbosacral spine, and 
denied the claim for service connection on the merits.  The 
veteran appealed the Board's decision, and by a July 2005 
Order, the Court of Appeals for Veterans Claims vacated that 
part of the Board's November 2004 decision that denied 
service connection for a back disability de novo, and 
remanded the case to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).  
After a December 2005 Board remand of this matter for further 
development, the Board again denied the veteran's claim in a 
decision dated in May 2006.  The veteran appealed to the 
Court, and, by an Order dated in November 2007, the Court 
granted the parties' Joint Motion and remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
below action is directed in view of the Court's November 2007 
Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2007 Joint Remand, which was incorporated by 
reference in a November 2007 Order of the Court, it was 
determined that the February 2006 VA examination provided in 
this matter did not fulfill VA's duty to assist because it 
was conducted by a physicians' assistant, without the report 
having been signed by a supervising licensed physician.  It 
was agreed that this did not comport with medical practice 
requirements for physicians' assistants or with past or 
current versions the VA Adjudication Procedure Manual.  See 
November 2007 Joint Motion at pages 10-11.  The Court's Order 
constitutes the law of the case.  See Johnson v. Brown, 7 
Vet. App. 25-26 (1994).  Accordingly, the Board finds that a 
VA examination and opinion conducted by a physician, or 
conducted by a physician's assistant and signed by a 
supervising licensed physician, would be useful in 
adjudication of the claim on appeal.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA examination for the purpose of 
determining whether it is at least as likely 
as not (whether there is a 50 percent or 
greater probability) that the veteran's 
degenerative joint disease of the lumbar 
spine and any other back disability found 
began during service or is related to some 
incident of service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service treatment 
records, which include treatment for back 
pain in April 1945 and July 1945.  The 
examiner should further review and 
acknowledge the letter dated in October 1998 
in support of the veterans' claim from H.P., 
D.C., and letters dated in March 2001 and 
April 2001 written by a physician licensed 
as a D.O. at the Kirksville VA clinic.  
These letters indicate that the veteran's 
current symptomatology may stem from an old 
injury.  The Kirksville VA clinic physician 
specifically opined, in March 2001, that the 
veteran's February 2001 X-rays of the lumbar 
spine may show sequelae of an old injury 
such as the veteran stated that he had while 
in service.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

The examination report should be conducted 
by a physician or a physician's assistant.  
If conducted by a physician's assistant, 
the report of the examination must be 
signed by a licensed physician.

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



